 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY JAY HAWKINS,                              No. 2:96-cv-1155-TLN-EFB DP
12                       Petitioner,
13            v.                                        ORDER
14    RON DAVIS,
15                       Respondent.
16

17           Petitioner is a California death row inmate proceeding with counsel in this petition for

18   writ of habeas corpus under 28 U.S.C. § 2254. The case has proceeded through cross-motions for

19   summary judgment, and the court has ordered an evidentiary hearing on five issues. ECF Nos.

20   222, 240. Petitioner asks the court to schedule the hearing and to bifurcate it into two phases: one

21   phase to hear the sole guilt-phase claim and a second hearing, if necessary, to hear the four

22   sentencing-phase claims. ECF Nos. 262, 263. Respondent opposes bifurcation. ECF No. 264.

23           The court finds that a status conference is necessary to determine the schedule and resolve

24   the bifurcation question. Accordingly, it is hereby ORDERED that:

25           1.    The hearing on the motions (ECF Nos. 262, 263), currently scheduled for May 8,

26                 2019, is VACATED;

27           2.    A Status Conference is set for June 19, 2019 at 10:00 a.m. in Courtroom No. 8; and

28   /////
                                                       1
 1        3.   Within 21 days of the date of this order, the parties shall submit status reports
 2             informing the court of:
 3              a. The number of witnesses they plan to call at the evidentiary hearing;
 4              b. The number of days they estimate the hearing to take, if bifurcated and if not
 5                  bifurcated; and
 6              c. The amount and nature of any outstanding discovery.
 7   DATED: May 2, 2019.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
